          Case 4:18-cv-00219-HLM-WEJ Document 1 Filed 10/03/18 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION
CHRISTOPHER GIBSON, individually and                     )
on behalf of other similarly situated persons,           )      CASE No.       4:18-cv-219-HLM
                                                         )
                         Plaintiff,                      )      CLASS ACTION CLAIMS
                                                         )
          v.                                             )      JURY TRIAL DEMANDED
                                                         )
CHATTANOOGA PIZZA LLC,                                   )
                                                         )
                         Defendant.                      )


                                            COMPLAINT

          Plaintiff Christopher Gibson, individually and on behalf of all others similarly situated, for

his Petition against Defendant Chattanooga Pizza LLC, hereby states and alleges as follows:

          1.     Defendant has operated approximately five Domino’s Pizza franchise stores in

northern Georgia and at least one Domino’s franchise store in Tennessee during times relevant.

          2.     Defendant employs delivery drivers who use their own automobiles to deliver

pizzas and other food items to Defendant’s customers. Instead of reimbursing its delivery drivers

for the reasonably approximate costs of the business use of their vehicles, Defendant uses a flawed

method to determine reimbursement rates that provides such an unreasonably low rate beneath any

reasonable approximation of the expenses they incur that the drivers’ unreimbursed expenses cause

their net wages to fall below the federal minimum wage during some or all workweeks.

          3.     Plaintiff Christopher Gibson brings this lawsuit as a collective action under the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. to recover unpaid minimum wages owed

to himself and all similarly situated delivery drivers employed by Defendant at its Domino’s Pizza

stores.



                                                    1
       Case 4:18-cv-00219-HLM-WEJ Document 1 Filed 10/03/18 Page 2 of 10



                                       Jurisdiction and Venue

        4.      The FLSA authorizes court actions by private parties to recover damages for

violation of its wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claim is based on 29

U.S.C. § 216(b) which provides for concurrent jurisdiction in federal and state courts and on 28

U.S.C. § 1331 (federal question).

        5.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391 as Defendant maintains

operates places of business in this district, employed Plaintiff in this District, and a substantial part

of the events giving rise to the claim herein occurred in this District.

                                                Parties

        6.      Defendant Chattanooga Pizza LLC is a Tennessee limited liability company which

has operated a chain of Domino’s Pizza franchise stores, including stores located within this

District, during times relevant.

        7.      Plaintiff Christopher Gibson was employed by Defendant from about April 2017 to

about May 2018 as a delivery driver at its Domino’s Pizza store in Dalton, GA. Plaintiff Gibson’s

Consent to Become a Party Plaintiff under 29 U.S.C. § 216(b) is attached hereto as “Exhibit 1.”

                                         General Allegations

                                        Defendant’s Business

        8.      During the recovery period, Defendant has owned and operated approximately five

Domino’s Pizza franchise stores in Georgia and at least one Domino’s franchise store in

Tennessee.

        9.      Each of Defendant’s stores employs delivery drivers (hereinafter collectively

“Delivery Drivers.”).




                                                   2
      Case 4:18-cv-00219-HLM-WEJ Document 1 Filed 10/03/18 Page 3 of 10



       10.     Defendant’s Delivery Drivers have the same primary job duty of delivering pizzas

and other food items to Defendant’s customers using their personal automobiles.

Defendant’s Flawed Reimbursement Policy

       11.     Defendant requires its Delivery Drivers to maintain and pay for safe, legally-

operable, and insured automobiles when delivering pizza and other food items.

       12.     Defendant’s Delivery Drivers incur costs for gasoline, vehicle parts and fluids,

repair and maintenance services, insurance, depreciation, and other expenses (“automobile

expenses”) while delivering pizzas for the primary benefit of Defendant.

       13.     Defendant’s Delivery Driver reimbursement policy reimburses Delivery Drivers on

a per-delivery basis which results in a per-mile reimbursement far below the IRS business mileage

reimbursement rate or any other reasonable approximation of the cost to own and operate a motor

vehicle. This policy applies to all of Defendant’s Delivery Drivers.

       14.     The result of Defendant’s Delivery Driver reimbursement policy is a

reimbursement of much less than a reasonable approximation of its Delivery Drivers’ automobile

expenses.

       15.     During the applicable FLSA limitations period, the IRS business mileage

reimbursement rate has ranged between $.535 and $.575 per mile. These figures represent a

reasonable approximation of the average cost of owning and operating a vehicle for use in

delivering pizzas.

       16.     The driving conditions associated with the pizza delivery business cause more

frequent maintenance costs, higher costs due to repairs associated with delivery driving, and more

rapid depreciation from driving as much as, and in the manner of, a delivery driver. Defendant’s

Delivery Drivers further experience lower gas mileage and higher repair costs than the average




                                                3
      Case 4:18-cv-00219-HLM-WEJ Document 1 Filed 10/03/18 Page 4 of 10



driver due to the nature of the delivery business, including frequent starting and stopping of the

engine, frequent braking, short routes as opposed to highway driving, and driving under time

pressures.

       17.     Defendant’s reimbursement policy does not reimburse the Delivery Drivers for

even their ongoing out-of-pocket expenses, much less other costs they incur to own and operate

their vehicles, and thus Defendant uniformly fails to reimburse its Delivery Drivers at any

reasonable approximation of the cost of owning and operating their vehicles for Defendant’s

benefit.

       18.     Defendant’s systematic failure to adequately reimburse automobile expenses

constitutes a “kickback” to Defendant such that the hourly wages it pays to Plaintiff and

Defendant’s other Delivery Drivers are not paid free and clear of all outstanding obligations to

Defendant.

       19.     Defendant fails to reasonably approximate the amount of its Delivery Drivers’

automobile expenses to such an extent that its Delivery Drivers’ net wages are diminished beneath

the federal minimum wage.

       20.     In sum, Defendant’s reimbursement policy and methodology fail to reflect the

realities of Delivery Drivers’ automobile expenses.

Defendant’s Failure to Reasonably Reimburse Automobile Expenses Causes Minimum Wage
Violations

       21.     Regardless of the precise amount of the per-delivery reimbursement at any given

point in time, Defendant’s reimbursement formula has resulted in an unreasonable underestimation

of Delivery Drivers’ automobile expenses throughout the recovery period, causing systematic

violations of the federal minimum wage.




                                                4
      Case 4:18-cv-00219-HLM-WEJ Document 1 Filed 10/03/18 Page 5 of 10



       22.     During the recovery period, Defendant paid Plaintiff Gibson the exact federal

minimum wage, including a tip credit.

       23.     The federal minimum wage has been $7.25 per hour since July 24, 2009.

       24.     During the recovery period, the per-delivery reimbursement rate at the store where

Plaintiff worked has been approximately $1.30 per delivery.

       25.     During his employment with Defendant, Plaintiff experienced an average delivery

distance of at least 6 miles per delivery.

       26.     Thus, during the applicable limitations period, Defendant’s average effective

reimbursement rate for Plaintiff Gibson was approximately $.22 per mile ($1.30 per delivery/6

average miles per delivery).

       27.      During the FLSA recovery period, the lowest IRS business mileage reimbursement

rate has been $.535 per mile, which reasonably approximated the automobile expenses incurred

delivering pizzas. Using that IRS rate as a reasonable approximation of Plaintiff’s automobile

expenses, every mile driven on the job decreases his net wages by approximately $.315 ($.535 -

$.22) per mile. Considering Plaintiff’s estimate of 6 average miles per delivery, Defendant under-

reimbursed him about $1.89 per delivery ($.315 x 6 miles).

       28.     During his employment by Defendant as a Delivery Driver, Plaintiff typically

averaged approximately 2 deliveries per hour.

       29.     Thus, Plaintiff consistently “kicked back” to Defendant approximately $3.78 per

hour ($1.89 per delivery x 2 deliveries per hour), for an effective hourly wage rate of about $3.47

per hour ($7.25 - $3.78 per hour).

       30.     All of Defendant’s Delivery Drivers had similar experiences to those of Plaintiff

Gibson. They were subject to the same reimbursement policy; received similar reimbursements;




                                                5
      Case 4:18-cv-00219-HLM-WEJ Document 1 Filed 10/03/18 Page 6 of 10



incurred similar automobile expenses; completed deliveries of similar distances and at similar

frequencies; and were paid at or near the applicable federal minimum wage before deducting

unreimbursed business expenses.

       31.     Because Defendant paid its Delivery Drivers a gross hourly wage exactly equal to,

or at least very close to, the federal minimum wage, and because the Delivery Drivers incurred

unreimbursed automobile expenses, the Delivery Drivers “kicked back” to Defendant an amount

sufficient to cause minimum wage violations.

       32.     While the amount of Defendant’s actual reimbursements per mile may vary over

time, Defendant is relying on the same flawed policy and methodology with respect to all Delivery

Drivers at all of its other Domino’s Pizza stores. Thus, although reimbursement amounts may

differ somewhat by time or region, the amounts of under-reimbursements relative to automobile

costs incurred are relatively consistent between time and region.

       33.     The net effect of these policies is that Defendant willfully fails to pay the federal

minimum wage to its Delivery Drivers. Defendant thereby enjoys ill-gained profits at the expense

of its employees.

                                  Collective Action Allegations

       34.     Plaintiff brings this FLSA claim as an “opt-in” collective action claim on behalf of

similarly situated Delivery Drivers pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       35.     The FLSA claim may be pursued by those who opt-in to this case pursuant to 29

U.S.C. § 216(b).

       36.     Plaintiff, individually and on behalf of other similarly situated employees, seeks

relief on a collective basis challenging Defendant’s practice of failing to pay employees federal

minimum wage. The number and identity of other plaintiffs yet to opt-in may be ascertained from




                                                 6
        Case 4:18-cv-00219-HLM-WEJ Document 1 Filed 10/03/18 Page 7 of 10



Defendant’s records, and potential plaintiffs may be notified of the pendency of this action via

mail.

        37.   Plaintiff and all of Defendant’s Delivery Drivers are similarly situated in that:

        a.    They have worked as Delivery Drivers for Defendant delivering pizza and other

              food items to Defendant’s customers;

        b.    They have delivered pizza and food items using automobiles not owned or

              maintained by Defendant;

        c.    Defendant required them to maintain these automobiles in a safe, legally-operable,

              and insured condition;

        d.    They incurred costs for automobile expenses while delivering pizzas and food items

              for the primary benefit of Defendant;

        e.    They were subject to similar driving conditions, automobile expenses, delivery

              distances, and delivery frequencies;

        f.    They were subject to the same pay policies and practices of Defendant;

        g.    They were subject to the same Delivery Driver reimbursement policy that

              underestimates automobile expenses, and thereby systematically deprived them of

              reasonably approximate reimbursements, resulting in wages below the federal

              minimum wage in some or all workweeks;

        h.    They were reimbursed similar set amounts of automobile expenses per delivery;

              and

        i.    They were paid near the federal and state minimum wage before deducting

              unreimbursed business expenses.




                                                7
        Case 4:18-cv-00219-HLM-WEJ Document 1 Filed 10/03/18 Page 8 of 10



                               COUNT I: Violation of the FLSA

        38.    Plaintiff reasserts and re-alleges the allegations set forth above.

        39.    At all relevant times herein, Plaintiff and all other similarly situated Delivery

Drivers have been entitled to the rights, protections, and benefits provided under the FLSA, 29

U.S.C. §§ 201, et seq.

        40.    Section 13 of the FLSA, 29 U.S.C. § 213, exempts certain categories of employees

from federal minimum wage obligations, but none of the FLSA exemptions apply to Plaintiff or

other similarly situated Delivery Drivers.

        41.    The FLSA regulates, among other things, the payment of minimum wage by

employers whose employees are engaged in interstate commerce, or engaged in the production of

goods for commerce, or employed in an enterprise engaged in commerce or in the production of

goods for commerce. 29 U.S.C. §206(a).

        42.    Defendant is subject to the FLSA’s minimum wage requirements because it is an

enterprise engaged in interstate commerce, and its employees are engaged in commerce.

        43.    Under Section 6(a) of the FLSA, 29 U.S.C. § 206(a), employees have been entitled

to be compensated at a rate of at least $7.25 per hour since July 24, 2009. Id.

        44.    As alleged herein, Defendant has reimbursed Delivery Drivers less than the

reasonably approximate amount of their automobile expenses to such an extent that it diminishes

these employees’ wages beneath the federal minimum wage.

        45.    Defendant knew or should have known that its pay and reimbursement policies,

practices and methodology result in failure to compensate Delivery Drivers at the federal minimum

wage.




                                                  8
       Case 4:18-cv-00219-HLM-WEJ Document 1 Filed 10/03/18 Page 9 of 10



        46.     Defendant, pursuant to its policy and practice, violated the FLSA by refusing and

failing to pay federal minimum wage to Plaintiff and other similarly situated employees.

        47.     Plaintiff and all similarly situated Delivery Drivers are victims of a uniform and

employer-based compensation and reimbursement policy. This uniform policy, in violation of the

FLSA, has been applied, and continues to be applied, to all Delivery Driver employees in

Defendant’s stores.

        48.     Plaintiff and all similarly situated employees are entitled to damages equal to the

minimum wage minus actual wages received after deducting reasonably approximated automobile

expenses within three years from the date each Plaintiff joins this case, plus periods of equitable

tolling, because Defendant acted willfully and knew, or showed reckless disregard for, whether its

conduct was unlawful.

        49.     Defendant has acted neither in good faith nor with reasonable grounds to believe

that its actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and other

similarly situated employees are entitled to recover an award of liquidated damages in an amount

equal to the amount of unpaid minimum wages under 29 U.S.C. § 216(b). Alternatively, should

the Court find Defendant acted in good faith and with reasonable grounds to believe its actions

were lawful, Plaintiff and all similarly situated employees are entitled to an award of prejudgment

interest at the applicable legal rate.

        50.     As a result of the aforesaid willful violations of the FLSA’s minimum wage

provisions, minimum wage compensation has been unlawfully withheld by Defendant from

Plaintiff and all similarly situated employees. Accordingly, Defendant is liable under 29 U.S.C. §

216(b), together with an additional amount as liquidated damages, pre-judgment and post-

judgment interest, reasonable attorneys’ fees, and costs of this action.




                                                 9
     Case 4:18-cv-00219-HLM-WEJ Document 1 Filed 10/03/18 Page 10 of 10



       WHEREFORE, Plaintiff and all similarly situated Delivery Drivers demand judgment

against Defendant and request: (1) compensatory damages; (2) liquidated damages; (3) attorneys’

fees and costs as allowed by Section 16(b) of the FLSA; (4) pre-judgment and post-judgment

interest as provided by law; and (5) such other relief as the Court deems fair and equitable.

                                      Demand for Jury Trial

       Plaintiff hereby requests a trial by jury of all issues triable by jury.

Dated: October 3, 2018                         Respectfully submitted,

 WEINER & SAND LLC                                      WEINHAUS & POTASHNICK
 s/ Andrew Weiner                                       Mark A. Potashnick (MO Bar # 41315)
 Andrew Weiner                                          (pro hac vice forthcoming)
 Georgia Bar No. 808278                                 11500 Olive Blvd., Suite 133
 aw@atlantaemployeelawyer.com                           St. Louis, Missouri 63141
 3525 Piedmont Road                                     Telephone:     (314) 997-9150
 7 Piedmont Center | 3rd Floor                          Facsimile:     (314) 997-9170
 Atlanta, Georgia 30305                                 markp@wp-attorneys.com
 (404) 254-0842 (Tel.)
 (866) 800-1482 (Fax)

 LIBERMAN, GOLDSTEIN & KARSH
 Eli Karsh (MO Bar #43061)
 (pro hac vice forthcoming)
 230 S. Bemiston Ave., Suite 1200
 St. Louis, Missouri 63105
 Telephone:     (314) 862-3333, ext. 13
 Facsimile:     (314) 862-0605
 elikarsh@aol.com


                                    ATTORNEYS FOR PLAINTIFF




                                                  10
